EXHIBIT 10.21

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 is made effective as of January 1, 2009, and modifies and
amends the Employment Agreement dated September 8, 2007 (the “Agreement”),
between NewPage Corporation (“Company”) and David J. Prystash (“Executive”).
Terms defined in the Agreement have the same meaning when used in this Amendment
unless otherwise indicated. For good and valuable consideration, the receipt and
sufficiency of which is acknowledged, Company and Executive agree as follows:

 

1. Section 5.3 of the Agreement is amended in its entirety to read as follows:

5.3 Termination By the Company Without Cause or By Executive for Good Reason.

(a) Subject to Executive’s compliance with Section 7 and subject to the
execution by Executive, without revocation, of a general release in the form
attached as Exhibit A or in other form satisfactory to the Company (the
“Release”), if during the Term Executive’s employment terminates without Cause
or Executive terminates his employment for Good Reason, Executive will receive
the following in lieu of any payments or benefits to which Executive would
otherwise be entitled under any Company severance plan:

 

  (1) any unpaid Base Salary and any accrued but unused vacation pay through the
date of termination;

 

  (2) a pro rata bonus for the year of termination, calculated by multiplying
the Severance Bonus Amount by a fraction, the numerator of which is the number
of days in the current fiscal year through the date of termination and the
denominator of which is 365, payable at the time that bonuses are paid to
similarly situated employees;

 

  (3) an amount equal to two times Base Salary;

 

  (4) continued receipt of medical, dental, vision, basic life, and employee
assistance coverage for 24 months after Executive’s date of termination, subject
to payment by Executive of the employee cost of those benefits as paid by active
employees, but if Executive is employed by another employer who provides one or
more similar benefits, the benefits under the Company’s plan will be secondary
to those provided under the new plan;

 

  (5) outplacement services substantially similar to those provided pursuant to
the terms of the Company’s severance plan; and



--------------------------------------------------------------------------------

  (6) accrued benefits pursuant to the Company’s benefit plans and programs.

(b) The amount in (1) above will be paid within 10 business days after the date
of termination (unless an earlier date is required by law).

(c) The amounts in (2) and (3) above will be paid in a lump sum only after the
Executive has executed and delivered to the Company the Release within the
period stated below and after any applicable revocation period in the Release
has expired. Within 45 days after the date of termination (the “Delivery
Deadline”), the Executive shall deliver to the Company either an executed
Release or a notice stating that the Executive has a good faith, bona fide
dispute regarding his employment or the termination of his employment with the
Company (“Dispute Notice”). If the Executive delivers an executed Release by the
Delivery Deadline, the Company shall make the payments set forth in (3) above on
the first business day that is 60 days after the date of termination (provided
that, as permitted by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company may, in its sole discretion, make such
payments on any date that is no more than 30 days prior to such date), and the
Company shall make the payment set forth in (2) above at the time that bonuses
are paid to similarly situated employees (on or before March 15 of the year
following the year in which the relevant services required for payment have been
performed). If the Executive delivers a Dispute Notice by the Delivery Deadline,
the Company shall, as permitted by Section 409A of the Code, make the payments
set forth in (2) and (3) above within 30 days after the date that the dispute is
resolved, an executed Release is delivered and the Release becomes effective and
irrevocable in accordance with its terms (the “Resolution Date”), but in no
event later than the end of the calendar year in which the Resolution Date
occurs (except with respect to (2) above, not sooner than the time that bonuses
are paid to similarly situated employees). If the Executive fails to deliver
either an executed Release or a Dispute Notice by the Delivery Deadline, the
Executive will be deemed to have waived the payments set forth in (2) and
(3) above and the Company will have no further obligation to make those
payments.

(d) The Company will have no obligation to provide any payments or benefits in
this Section 5.3 if Executive breaches the provisions of Section 7.

 

2. Section 8.4 of the Agreement is amended in its entirety to read as follows:

8.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions of this Agreement
may be waived only by writing signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege under this Agreement will operate as a waiver of
that right, power or privilege, nor will any waiver of a right, power or
privilege on a particular occasion preclude exercise of that right, power or
privilege on a different occasion the exercise of any other right, power or
privilege under this Agreement. This Agreement may be modified to the minimum
extent necessary, as agreed upon by the Company and the Executive, to comply
with the requirements of Section 409A of the Code and the regulations
promulgated thereunder.

 

2



--------------------------------------------------------------------------------

3. The following new Section 8.12 is added to the Agreement:

8.12 Section 409A of the Code. This Agreement and all compensation derived from
this Agreement are intended to either be exempt from, or comply with, the
requirements of Section 409A of the Code. Accordingly, notwithstanding any other
provision of this Agreement, the provisions of this Agreement will be
interpreted consistent with the preceding sentence. By way of illustration, to
the extent required to comply with the requirements of Section 409A of the Code,
the words “termination of employment” or words or phrases to similar effect in
this Agreement shall mean the Executive’s “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, any payments provided under Section 5.3(2)-(3) upon
the separation from service of a “specified employee” (within the meaning of
Section 409A of the Code and the Company’s policy, if any, for identifying
specified employees), shall be paid no earlier than the first business day of
the seventh month after such specified employee’s separation from service,
together with interest from the date of separation from service to the date of
payment at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the date of separation from service. Further, to the extent that
any in-kind benefit or reimbursement provided under this Agreement constitutes
nonqualified deferred compensation, (x) the amount of any such in-kind benefit
or reimbursement to which the Executive may be entitled during a calendar year
will not affect the amount to be provided in any other calendar year, (y) any
such benefit or reimbursement shall not be subject to liquidation or exchange
for another benefit, and (z) any such reimbursement shall be paid no later than
the last day of the calendar year following the taxable year in which the
reimbursable expense, if any, was incurred.

 

4. Except as modified by this Amendment, the Agreement remains in full force and
effect.

 

Company:   Executive: NewPage Corporation   By:  

/s/ Douglas K. Cooper

 

/s/ David J. Prystash

Title:   Vice President, General Counsel and Secretary   David J. Prystash

 

3